Citation Nr: 0604561	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  02-21 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Recognition of the veteran's step-children for purposes of 
entitlement to payment of VA death pension, compensation, or 
dependency and indemnity compensation.

(The issue of entitlement of the veteran's spouse to payment 
of VA death pension, compensation, or dependency and 
indemnity compensation is addressed in a separate decision.)


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran served on active duty during World War II.

This matter came before the Board of Veterans Appeals (Board) 
on an order from the United States Court of Veterans Claims 
(Court) of November 2005 pursuant to a Joint Motion to Vacate 
and Remand.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In an order of November 2005, the Court remanded the claim to 
the Board for consideration of whether the veteran's step-
children were eligible for VA death pension, compensation, or 
dependency and indemnity compensation under 38 C.F.R. 
§ 3.512(c).  This issue has not been addressed by the Agency 
of Original Jurisdiction.  

Accordingly, the case is hereby REMANDED for the following 
action:

The RO should comply with the Court's 
order.  The RO should make a 
determination whether the veteran's step-
children are eligible for payment of VA 
death pension, compensation, or 
dependency and indemnity compensation 
under 38 CFR 3.152(c).

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

